PER CURIAM:
Pete Smith, a federal prisoner, appeals the district court’s order adopting the order of a magistrate judge and dismissing his petition filed under 28 U.S.C. § 2241 (2000) without prejudice. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Smith v. United States, No. CA-03-154-1 (M.D.N.C. filed Apr. 24, 2003; entered Apr. 25, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.